COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


COMBUSTION ENGINEERING, INC.
AND
TRANSPORTATION INSURANCE COMPANY

v.   Record No. 2327-95-3                       OPINION BY
                                         JUDGE SAM W. COLEMAN III
  ERNEST R. LAFON, JR.                          APRIL 9, 1996
AND
CENTER FOR REHABILITATIVE MEDICINE

                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION

            (Richard A. Hobson, on brief), for appellants.

            (J. D. Morefield; Ginger Jonas Largen; Morefield,
            Kendrick, Hess & Largen, on brief), for appellee
            Ernest R. Lafon, Jr.

           (Clifford L. Harrison; Stone, Harrison, Turk &
     Showalter, on brief), for appellee Center for
     Rehabilitative Medicine.



     Combustion Engineering, Inc. and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in (1) exercising its jurisdiction

over an application filed by the Center for Rehabilitative

Medicine ("the Center"), and (2) finding that the three-year

statute of limitations contained in Code § 8.01-246 did not bar

the commission from considering the Center's application.    Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.
                              Background

     On October 23, 1987, Ernest R. Lafon, Jr. sustained a

compensable injury to his thumb while operating a grinder for

employer.   On March 29, 1990, pursuant to a memorandum of

agreement, the commission entered an award in Lafon's favor,

providing for compensation at the rate of $344 per week during

incapacity and payment of medical benefits.    On August 31, 1993,

the commission approved a settlement entered into by the parties.

Pursuant to the approved settlement, Lafon received a lump sum

payment and payment of causally related medical treatment

provided from the date of his accident through the date of entry

of the order approving the settlement.     Lafon also received

medical benefits for one year following entry of the settlement

order.
     On November 18, 1994, the Center filed an application

requesting that the commission order employer to pay $11,085.14

in medical expenses incurred by Lafon from August 22, 1991

through September 6, 1991 for causally related inpatient medical

treatment rendered at the Center.     On April 18, 1995, Lafon's

counsel filed an affidavit signed by Lafon, requesting that the

commission make him a party to the proceedings.

                         I.    Jurisdiction

     "All questions arising under [the Workers' Compensation Act

("the Act")] . . . shall be determined by the Commission . . . ."

Code § 65.2-700.   "This grant of subject matter jurisdiction



                                  2
includes the authority of the commission to enforce its orders

and to resolve coverage and payment disputes."         Bogle Development

Co. v. Buie, 250 Va. 431, 434, 463 S.E.2d 467, 468 (1995).          Code

§ 65.2-714(A) provides the commission exclusive jurisdiction over

all disputes concerning payment of the fees or charges of

physicians and hospitals.    Moreover, an employer has a statutory

duty to provide an employee with free medical care related to a

compensable injury.    Code § 65.2-603(A).
     The commission found that it had subject matter jurisdiction

because the Center's application concerned employer's duty to pay

medical expenses related to Lafon's compensable injury.          Employer

argues that the commission's decision is contrary to the Supreme

Court's decision in Bogle.     We disagree.

     In Bogle, the Supreme Court ruled that the commission did

not have jurisdiction to consider the reimbursement claim of a

private health insurance carrier after the employer had

reimbursed the employee for his out-of-pocket payment for his

medical expenses.     Bogle, 250 Va. at 434, 463 S.E.2d at 468-69.

The Court ruled that the commission lacked jurisdiction to

consider a claim by the employee's insurer against the employer

for reimbursement of the insurer's expenses because "no right of

the [employee] was 'at stake.'"        Id.   Once the employer

reimbursed the employee, the litigants were left to common law

remedies in resolving the issue whether the employer had to

reimburse the employee's private health insurance carrier.          Id.




                                   3
     In this case, unlike Bogle, the employee's rights were at

stake.   If Lafon's reasonable and necessary medical bills were

not paid by the employer, he would be personally liable for them.

Lafon had the right, pursuant to the Act, the commission's

award, and the settlement order, to have his causally related

medical expenses paid by employer.    Lafon joined the Center's

application as a party and sought to require employer to abide by

its duty to pay his causally related medical expenses.    Moreover,

employer does not challenge the commission's ruling that the

medical expenses incurred by Lafon at the Center were necessary,

reasonable, and causally related to his compensable injury by

accident.
     The commission did not have before it a request for

reimbursement by a private health insurance company.    Rather, the

commission had before it a dispute among a medical care provider,

an employee, and an employer concerning whether the employer was

responsible for payment of Lafon's medical expenses.    Such a

dispute falls squarely within the commission's sole jurisdiction

provided for under the Act.    Code § 65.2-714.   Accordingly, the

commission did not err in exercising jurisdiction over the

Center's application.

                        II.   Code § 8.01-246

     Employer also argues that the three-year statute of

limitations contained in Code § 8.01-246, which applies to common

law actions founded upon express or implied unwritten contracts,



                                  4
barred the commission from considering the Center's application

for payment of medical expenses.       The commission found that Code

§ 8.01-246 did not apply because the Center and Lafon sought

payment of medical expenses incurred for treatment rendered

pursuant to the commission's March 19, 1990 award.

     We agree with the commission that the application was

grounded in the commission's award.      The dispute did not involve

a common law action founded upon an express or implied unwritten

contract.   The dispute concerned an employer's duty to pay

causally related medical benefits awarded to Lafon by the

commission.   Under these circumstances, the commission correctly

ruled that the three-year statute of limitations contained in

Code § 8.01-246 did not apply to bar the Center's application.
     For these reasons, we affirm the commission's decision.

                                                       Affirmed.




                                   5